DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on August 25, 2020. Claims 1-21 are pending.  Claims 1-21 are under consideration in the instant office action. 
Formal Matters
	Applicant’s amendments and arguments in the reply filed on March 29, 2021 are acknowledged and have been fully considered. Claims 1-21 are pending. Claims 1-21 are under consideration in the instant office action.  Applicant amended claim 1 by adding a limitation reciting “…wherein the plurality of inorganic nanoparticles form reversible physical crosslinks with carboxylic groups of the first natural polymer macromers;” Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below. Accordingly, this office action is made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached herein.

Withdrawn Objections/Rejections

 Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-21 remain rejected under 35 U.S.C. 103 as being unpatentable over Alsberg et al. (US 2016/0008475) and Sarker et al. (International Journal of Biological Macromolecules 81 (2015) 898–911).
Applicant Claims
Applicant claims a composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Alsberg et al. teach a coacervate hydrogel comprising: crosslinked oxidized alginate and methacrylated gelatin that form a hydrogel matrix and a plurality of coacervate micro and/or nanodroplets suspended in the matrix (see claim 10). The hydrogel of claim 11, wherein the hydrogel matrix includes a plurality of cells and the plurality of coacervate micro and/or nanodroplets provide controlled release of the bioactive agent to the plurality of cells (see claim 15). The hydrogel of claim 15, wherein the bioactive agent comprises BMP-2 and the cells comprise hMSCs (see claim 16). In some embodiment, the liquid phase surrounding the coacervate micro and/or nanodroplets can be cross-linked so a hydrogel is formed with a plurality of the coacervate micro and/or nanodroplets suspended in a matrix of the hydrogel. Such crosslinks may be between the same or different constituents of the coacervate, and may involve bioactive agents or other materials incorporated therein. There are a number of agents and methods of using the foregoing that may be used to affect such crosslinking. In one embodiment, crosslinking may be affected by use of including a constituent in the coacervate 2-hydroxy, -4'-(2-hydroxyethoxy)-2-methylpropiophenone, camphorquinone, benzoin methyl ether, 2-hydroxy-2-methyl-1-phenyl-1-propanone, diphenyl (2,4,6-trimethylbenzoyl)phosphine oxide, benzoin ethyl ether, benzophenone, 9,10-anthraquinone, ethyl-4-N, N-dimethylaminobenzoate, diphenyliodonium chloride and derivatives thereof. Other examples are presented in U.S. Pat. No. 5,858,746, which is herein incorporated by reference in its entirety. In addition, any photocrosslinkable constituent of a coacervate may be used as a primer or coupling agent to modify the exterior of the coacervate. For example, such primer or coupling agent may be used to react to enhance biocompatibility and to increase adhesion to cells, cell aggregates, tissues and synthetic materials (see paragraph 0050). To investigate the effect of prolonged presentation of BMP-2 on the osteogenic differentiation of stem cells in this system, human mesenchymal stem cells (hMSCs) were photoencapsulated in OMA/GelMA coacervate hydrogels and cultured in osteogenic differentiation media. As shown in FIGS. 11C-E and FIG. 6 high cell viability was observed throughout all groups for 4 weeks, indicating the mixing and photoencapsulation process, macromers, and the OMA/GelMA coacervate hydrogels themselves and their degradation products are cytocompatible. Cell/hydrogel constructs were evaluated for hMSC osteogenic differentiation by measuring alkaline phosphatase (ALP) activity, which is an early osteogenic differentiation marker, determining relative mRNA expression of Runt-related transcription factor 2 (Runx2), which is one of the earlier and most specific osteogenic osteogenic differentiation of photoencapsulated stem cells and bone-related mineralization of the extracellular environment (paragraph 0101).  Alsberg et al. teach under Preparation of OMA/GelMA Coacervates all OMAs and GelMAs (20 w/v %) were dissolved separately in PBS with a photoinitiator (2-Hydroxy-4'-(2-hydroxyethoxy)-2-methylpropiophenone, 0.05 w/v %, Sigma) at pH 7.4. GelMA solutions were added to the OMA solutions at an equal volume ratio, followed by mixing for 1 min by pipetting, to produce the  Since the spatial distribution of polymers can significantly influence the properties of complex coacervate systems, OMA and GelMA were modified with water-soluble blue fluorescent CF.TM.-350 and red fluorescent CF.TM.-633 dyes, respectively (FIGS. 9A and B) to visualize the distribution of the polymers in this coacervate system. As shown in FIGS. 2C-E, coacervate microdroplets were primarily composed of H-GelMA-A (red), while OMA (blue) was mainly observed in the surrounding equilibrium phase. Furthermore, high-magnification images of an individual coacervate microdroplet showed that H-GelMA-A was uniformly distributed throughout the coacervate microdroplet (FIGS. 9F and H), while OMA was observed on the surface shell of coacervate microdroplet (FIGS. 9G and H). FIG. 9I schematically illustrates the proposed mechanism of OMA/GelMA coacervate formation and resulting microstructure. Upon mixing the two solutions (FIG. 9I-L), the GelMA can form imine bond-based covalent complexes with OMA (FIG. 9I-2) regardless of GelMA and OMA's ionic charge. Since methacrylate groups are hydrophobic, methacrylation of alginate and gelatin could increase the hydrophobicity. Because gelatin tends to aggregate by hydrophobic interactions, which is further enhanced by its methacrylation, GelMA can more rapidly aggregate and form  To further support our proposed mechanism for OMA/GelMA coacervation, which is induced by the crosslinking by imine bond formation between OMA and GelMA, and examine a potential key role of the methacrylate groups of GelMA in coacervate formation, we evaluated coacervate formation using oxidized alginate (OA), OMA, Gelatin-A and GelMA-A. The mixtures of OA/Gelatin-A (FIG. 10A), OMA/Gelatin-A (FIG. 10B), and OA/Gelatin-A with low level of methacrylation (L-GelMA-A) (FIG. 10C) did not form coacervates, but instead formed chemically crosslinked and transparent hydrogels. In contrast, mixtures of OA/Gelatin-A with high level of methacrylation (H-GelMA-A) (FIG. 10D), OMA/L-GelMA-A (FIG. 10E), and OMA/H-GelMA-A (FIG. 10F) formed coacervate microdroplets. These results were further confirmed by turbidity measurements of the mixtures (FIG. 4A-E) (paragraph 0096). The at least one bioactive agent can include polynucleotides and/or polypeptides encoding or comprising, for example, transcription factors, differentiation factors, growth factors, and combinations thereof. The at least one bioactive agent can also include any agent capable of promoting tissue formation (e.g., bone and/or cartilage), destruction, and/or targeting a specific disease state (e.g., cancer) (paragraph 0052).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
 Alsberg et al. do not specifically teach the incorporation of hydroxyapatite nanoparticles in the hydrogel. This deficiency is cured by the teachings of Sarker et al.
spherical hydroxyapatite (HAp) granules encapsulated OxAlg–Gel–BCP hydrogel complex were fabricated using freeze-drying method. Detailed morphological and material characteri- zations of OxAlg–Gel–BCP hydrogel (OGB00), 25 wt% and 35 wt% granules encapsulated hydrogel (OGB25 and OGB35) were carried out for micro-structure, porosity, chemical constituents, and compressive stress analysis. Cell viability, cell attachment, proliferation and differentiation behavior of rat bone marrow- derived stem cell (BMSC) on OGB00, OGB25 and OGB35 scaffolds were conﬁrmed by MTT assay, Live–Dead assay, and confocal imaging in vitro experiments. Finally, OGB00 and OGB25 hydrogel scaffolds were implanted in the critical size defect of rabbit femoral chondyle for 4 and 8 weeks. The micro-CT analysis and histological studies conducted by H&E and Masson’s trichrome demonstrated that a signiﬁcantly higher (***p < 0.001) and earlier bone formation happened in case of 25% HAp granules encapsulated OxAlg–Gel–BCP hydrogel than in OxAlg–Gel–BCP complex alone. All results taken together, HAp granules encapsulated OxAlg–Gel–BCP system can be a promising 3D hydrogel scaffold for the healing of a critical bone defect (see abstract). For the preparation of HAp granules, at ﬁrst, HAp slurry was prepared using HAp nano-powder, PVA (polyvinyl alcohol, Aldrich, USA), and gelatin. 12 g gelatin was dissolved in 85 mL DI water at 37 ◦C, and 15 g HAp powder was then added and stirred 24 h at 37 ◦C for complete dispersion of HAp particle into the gelatin solu- tion. PVA solution was prepared by dissolving 2 g PVA at 60 ◦C in 15 mL DI water. Next, PVA solution was added to the HAp slurry and stirred vigorously for 12 h. After the preparation 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate in the hydrogel of Alsberg et al. hydroxyapatite nanoparticles because Sarker et al. teach Sarker et al. teach bone repair in the critical size defect zone using 3D hydrogel scaffold is still a challenge in tissue engineering ﬁeld. A novel type of hydrogel scaffold combining ceramic and polymer materials, therefore, was fabricated to meet this challenge. In this study, oxidized alginate–gelatin–biphasic calcium phosphate (OxAlg–Gel–BCP) and spherical hydroxyapatite (HAp) granules encapsulated OxAlg–Gel–BCP hydrogel complex were fabricated using freeze-drying method. Detailed morphological and material characteri- zations of OxAlg–Gel–BCP hydrogel (OGB00), 25 wt% and 35 wt% granules encapsulated hydrogel (OGB25 and OGB35) were carried out for micro-structure, porosity, chemical constituents, and compressive stress analysis. Cell viability, cell attachment, HAp nano-powder, PVA (polyvinyl alcohol, Aldrich, USA), and gelatin. 12 g gelatin was dissolved in 85 mL DI water at 37 ◦C, and 15 g HAp powder was then added and stirred 24 h at 37 ◦C for complete dispersion of HAp particle into the gelatin solu- tion. PVA solution was prepared by dissolving 2 g PVA at 60 ◦C in 15 mL DI water. Next, PVA solution was added to the HAp slurry and stirred vigorously for 12 h. After the preparation of HAp slurry, the slurry was put inside the 10 mL syringe where 26G nozzle (NanoNC, Korea) was ﬁxed and the slurry was fallen as droplets through this nozzle on shaking beaker kept into 200 rpm containing liquid nitrogen, and the droplets became spherical granules immediately which was shown in Scheme 1. After that, the granules were kept into freeze-drier for 2 days to obtain porous structure and then the granules were kept into the tube furnace making schedule at 900 ◦C in order to burn out polymers. After burning out polymers, we kept the granules into the box furnace for sintering at 1350 ◦C which was shown in Scheme 1 (see page 899). One of ordinary skilled in the art would have been motivated to add the hydroxyapatite nanoparticles in the hydrogel of Alsberg et al. because Sarker et al. teach in the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s arguments
Applicant argues that Alsberg et al. fail to provide any indication that the coacervates therein should be modified to include inorganic nanoparticles or that the inorganic nanoparticles should reversible crosslinks with carboxylic groups on the alginate backbone. In fact, Alsberg et al. note that micro- or nanoparticle-incorporated hydrogels are generally used to provide sustained, localized delivery of bioactive molecules but are technically challenging to fabricate without losing bioactivity of the bioactive molecules, Paragraph [0102], which is why Alsberg et al. developed coacervate microdroplets and/or coacervate-lade photocrosslinked hydrogels, Paragraphs [0102-0103].
The above assertions are not found persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner clearly indicated to applicant that Alsberg et al. do not specifically teach the incorporation of hydroxyapatite nanoparticles in the hydrogel. This deficiency is cured by the teachings of Sarker et al.
Applicant argues Sarker et al. do not correct the deficiencies of Alsberg et al. and disclose hydrogels of oxidized alginate-gelatin-biphasic calcium phosphate having encapsulated hydroxyapatite granules (HAp), abstract. Sarker et al. only provide that oxidized alginate and gelatin can crosslink to form a hydrogel, pg. 899, left col., but do not teach that the HAp granules form reversible physical crosslinks with carboxylic groups on alginate.
The above assertions are not found persuasive because Sarker et al. to be a proper reference combinable with Alsberg et al. Sarker et al. do not have to teach hydrogels of oxidized alginate-gelatin since the claimed hydrogel of oxidized alginate-gelatin is clearly taught by Alsberg et al. As described above the examiner provided a proper motivation why one of ordinary skill in the art would have been motivated to incorporate HAps in the hydrogel of Alsberg et al. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate in the hydrogel of Alsberg et al. hydroxyapatite nanoparticles because Sarker et al. teach Sarker et al. teach bone repair in the critical size defect zone using 3D hydrogel scaffold is still a challenge in tissue engineering ﬁeld. A novel type of hydrogel scaffold combining ceramic and polymer materials, therefore, was fabricated to meet this challenge. In this study, oxidized alginate–gelatin–biphasic calcium phosphate (OxAlg–Gel–BCP) and spherical hydroxyapatite (HAp) granules encapsulated OxAlg–Gel–BCP hydrogel complex were fabricated using freeze-drying method. Detailed HAp nano-powder, PVA (polyvinyl alcohol, Aldrich, USA), and gelatin. 12 g gelatin was dissolved in 85 mL DI water at 37 ◦C, and 15 g HAp powder was then added and stirred 24 h at 37 ◦C for complete dispersion of HAp particle into the gelatin solu- tion. PVA solution was prepared by dissolving 2 g PVA at 60 ◦C in 15 mL DI water. Next, PVA solution was added to the HAp slurry and stirred vigorously for 12 h. After the preparation of HAp slurry, the slurry was put inside the 10 mL syringe where 26G nozzle (NanoNC, Korea) was ﬁxed and the slurry was fallen as droplets through this nozzle on shaking beaker kept into 200 rpm containing liquid nitrogen, and the droplets became spherical granules immediately which was shown in Scheme 1. After that, the granules were kept into freeze-drier for 2 days to obtain porous structure and then the granules were kept into the tube furnace making schedule at 900 ◦C in order to burn out 
Applicant argues that Applicants fail to see the relevance of that statement as to why one skilled in the art would modify the coacervate-laded hydrogels to include HAp granules. Sarker et al. state multiple times throughout that the homogenous encapsulation of the HAp granules in the hydrogel is responsible for the cited beneficial properties essential for faster bone regeneration process, including better cell migration, extracellular growth, and control of excessive swelling of implanted scaffold, which promoted faster bone formation, pg. 910, left col.; pg. 907, left col.; pg. 903, right col. Such a homogenous distribution of HAp granules would not occur in the coacervate-laden hydrogels of in Alsberg et al., which have methacrylated gelatin coacervate microcroplets surrounded by oxidized alginate. Given that Sarker attribute many of the beneficial properties to the uniform distribution of HAps, the Office Action's rationale to modify Alsberg et al. is merely conclusory and does not support a prima facie finding of obviousness.
∼37 °C. After 30 min, with complete dissolution of the gelatin, BCP powder at 2% (w/v) was added very slowly. These two beakers were kept under magnetic stirring for 4 h. After complete homogenous mixture of the two solutions, 0.5 mL OxAlg solution and 0.5 mL Gel–BCP slurry were added slowly into the same 1.5 mL micro-tube separately, using vortex for 1 min for the proper homogeneity. Later, this homogeneous gel type solution was poured into the teflon mold which was shown in Scheme 1 and in case of granules loading hydrogel preparation, 25% and 35% (w/v) granules were added separately into that gel containing mold. Spatula was used for homogenous fixing of granules into the polymer matrix. These hydrogel complex and granules loaded hydrogel complex were kept at 37 °C for 4 h. This composite was followed by freezing at −20 °C for 12 h and then freeze-drying for 48 h. After freeze drying, samples were separated from the mold for use in the experiments. The fabricated samples were mentioned as: OxAlg–Gel–BCP–0% Granules (OGB00), OxAlg–Gel–BCP–25% granules (OGB25), OxAlg–Gel–BCP–35% granules (OGB35). With regard to the argument wherein the plurality of inorganic nanoparticles form reversible physical crosslinks with carboxylic groups of the first natural polymer macromers it must be clear that the .

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the 




/TIGABU KASSA/
Primary Examiner, Art Unit 1619